Citation Nr: 1242256	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  08-08 614	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a January 3, 2008, 
Board of Veterans' Appeals (Board) Decision that declined to reopen a claim for entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active service from February 1943 to February 1946 and from April 1951 to August 1952.  He died in November 1954.  The moving party is the Veteran's surviving spouse.

On June 4, 2008, the Board issued a decision finding that there was no CUE in a January 3, 2008, Board decision which denied the movant's appeal to reopen her claim.  The moving party appealed that decision to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  Upon review, the Court, in May 2010, issued a Memorandum Decision vacating the June 4, 2008, decision.  The claim has since been returned to the Board for review.


FINDINGS OF FACT

The Board's January 3, 2008, Decision denying the movant's application to reopen a previously denied claim of service connection for the cause of the Veteran's death was undebatably erroneous.


CONCLUSION OF LAW

The January 3, 2008, Board Decision was clearly and unmistakably erroneous and the movant's claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2012.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party filed a statement which has been accepted as a motion to revise or reverse, on the basis of CUE, a January 3, 2008, Board decision which denied her application to reopen a previously denied claim of service connection for the cause of the Veteran's death.

The RO initially denied the movant's claim of entitlement to service connection for the cause of the Veteran's death by rating action dated in December 1954, finding that the cause of the Veteran's death was recorded as carbon monoxide poisoning which was the result of a suicide.  The RO had determined that there was no evidence of record to show that the Veteran's death was related to service.

Thereafter, the movant requested that her claim of entitlement to service connection for the cause of the Veteran's death be reopened on several occasions, but in March 1963, June 1963, March 1970, July 1981, and August 1981, the RO determined that new and material evidence had not been received with which to reopen her previously denied claim.  The movant did not perfect an appeal as to any of the decisions.

In a letter from her congressional representative in July 2004, the moving party filed an application to reopen her previously denied claim of service connection for the cause of the Veteran's death.

In a January 2005 rating decision, the RO denied her application to reopen the previously denied claim of service connection for the cause of the Veteran's death.  In a June 2006 supplemental statement of the case, the RO essentially reopened the claim of service connection for the cause of the Veteran's death and denied this claim on the merits.

The January 2008 Board decision noted that the new evidence included a private medical record from W. E. Finkbeiner, M.D., Ph.D., dated in August 2005.  Dr. Finkbeiner referenced the Veteran's autopsy report, drawing attention to the diagnosis of active fibrinous pleuritis (pleurisy) involving the entire right lung.  Dr. Finkbeiner concluded that the gross autopsy findings and final autopsy diagnosis were consistent with a clinical diagnosis of so-called Valley Fever (coccidioidomycosis).

The January 2008 Board Decision also noted new evidence consisting of a November 2007 Travel Board hearing.  At the hearing the movant asserted that the Veteran had experienced coccidioidomycosis during his period of active service, which had continued following his separation from service.  She added that the Veteran took his own life because he was despondent over the symptoms associated with his ongoing coccidioidomycosis.  She testified that while the Veteran was in service she received a call from a physician notifying her that her husband had been hospitalized with coccidioidomycosis.  She stated that soon after discharge from service the Veteran had lung problems and was coughing up blood.

The January and June 2008 Board Decisions noted that the Veteran's spouse did not possess the requisite medical training or expertise necessary to give opinions regarding a medical diagnosis or medical causation and determined that none of the newly submitted evidence contained an etiological link between the cause of the Veteran's death and active service and that the movant's testimony was not material to the claim.  

As pointed out by the Court's May 2010 Memorandum Decision, the movant testified that while the Veteran was in service she received a call from a physician notifying her that her husband had been hospitalized with coccidioidomycosis.  The Court noted that lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the January 2008 Board Decision incorrectly applied the statutory and regulatory provisions extant at the time.  By rejecting the movant's lay testimony concerning her husband's in-service hospitalization and reported diagnosis of coccidioidomycosis and her nexus opinion simply because it was not provided by a medical examiner, the June 2008 Board Decision was clearly and unmistakably erroneous.

As noted above, the movant asserts that the Veteran developed coccidioidomycosis during service, that he continued to experience coccidioidomycosis after service, and that this caused him to become depressed and commit suicide.  The Board finds that there was CUE in the January 2008 Board decision in failing to find that the movant's testimony regarding a call from the Veteran's physician during service, as well as the statement of Dr. Finkbeiner that the Veteran's autopsy was consistent with coccidioidomycosis, to be new and material to reopen the movant's claim.  In light of the Board finding that there was CUE in the January 2008 Board decision, the movant's claim must be reopened and considered on a de novo basis.


ORDER

The January 3, 2008, Board Decision was clearly and unmistakably erroneous, and as such, the movement's claim for service connection for the cause of the Veteran's death is reopened.  



                       ____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



